Pfeifer, J.,
dissenting.
{¶ 40} Again we are presented with an opportunity to send the archaic notion of sovereign immunity to a belated but well-deserved death. See Garrett v. Sandusky (1994), 68 Ohio St.3d 139, 144, 624 N.E.2d 704 (Pfeifer, J., concurring). Again this court holds, contrary to the state Constitution, that the state cannot be sued unless a statutorily created exception applies. Section 16, Article I of the Ohio Constitution (“every person, for an injury done him * * *, shall have remedy by due course of law”). No matter how many times this court explains why the state should be treated differently from other defendants, it doesn’t make sense. See Elston v. Howland Local Schools, 113 Ohio St.3d 314, 2007-Ohio-2070, 865 N.E.2d 845, ¶ 35 (Pfeifer, J., dissenting). I dissent.